FILED
                                                                                 April 14, 2022
                                                                               EDYTHE NASH GAISER, CLERK
                            STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS


In re K.W.-1, K.W.-2, and K.R.

No. 21-0917 (Kanawha County 20-JA-616, 20-JA-617, and 20-JA-618)



                              MEMORANDUM DECISION


        Petitioner Mother T.R., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s October 12, 2021, order terminating her parental rights to K.W.-1, K.W.-2,
and K.R. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Patrick Morrisey and Katherine A. Campbell, filed a response in support of the circuit
court’s order. The guardian ad litem, J. Rudy Martin, filed a response on the children’s behalf in
support of the circuit court’s order. On appeal, petitioner argues that the circuit court erred by
terminating her parental rights without first granting her an improvement period.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In December of 2020, the DHHR filed a child abuse and neglect petition alleging that the
school issued iPads of then-eight-year-old K.R. and then six-year-old K.W.-2 contained videos
of those children “attempting sexual behaviors.” The DHHR interviewed petitioner who reported
that she was unaware of the existence of the videos. The children were also interviewed
regarding the videos but they provided no additional information. However, both K.R. and K.W.-
2 disclosed significant domestic violence in the home. K.R. reported that petitioner and her

       1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990). Additionally, as two of the children share the same
initials, we refer to them as K.W.-1 and K.W.-2, respectively, throughout this memorandum
decision.



                                                1
boyfriend, C.F., “hit each other when they fight” and that she tried to stop them from fighting on
two different occasions. K.W.-2 also reported that when petitioner and C.F. fought, C.F. “hits
[petitioner] hard.” K.W.-2 witnessed C.F. punch petitioner “with a closed hand” and petitioner
crying afterwards. K.W.-2 reported that he was afraid of C.F. due to the fighting he witnessed.
Additionally, both children reported being “whipped with a belt” by petitioner and C.F. as a form
of discipline. K.W.-1 was two years old at the time and was not interviewed due to her age. In
January of 2021, the circuit court ratified the emergency removal of the children from
petitioner’s care, and petitioner moved for reunification services, which were granted.

         The circuit court held an adjudicatory hearing in May of 2021. The DHHR presented
evidence consistent with the allegations in the petition. According to the DHHR worker, K.R.
stated that petitioner and C.F. fought “six or seven times” and the child “tried to stop them from
physically fighting” by yelling “[s]top, you’re going to hurt each other.” The DHHR worker also
testified that the children repeated their disclosures of domestic violence during forensic
interviews. K.R. also described petitioner and C.F. smoking marijuana. Petitioner testified on her
own behalf and denied the allegations of domestic violence between herself and C.F. She
suggested that the children witnessed domestic violence between petitioner and her former
spouse and that C.F. was not involved. Petitioner further testified that she was nine-weeks
pregnant, and C.F. was the father of her unborn child. 2 Petitioner then admitted that she tested
positive for methamphetamine on April 6, 2021, approximately four weeks earlier. The circuit
court found that the DHHR presented clear and convincing evidence that petitioner had exposed
the children to domestic violence. The court adjudicated the children as abused and neglected
children and petitioner as an abusing parent.

         In October of 2021, the circuit court held the final dispositional hearing and considered
petitioner’s previously filed motion for an improvement period. A DHHR case worker testified
that petitioner was complying with court-ordered services but not benefiting from those services.
The worker explained that petitioner had not implemented the instruction from the parenting
classes and, therefore, “enhanced” visitation could not be recommended. Additionally, the
worker testified that petitioner continued to deny the children’s disclosures of abuse and
domestic violence in the home. One of petitioner’s service providers testified that she supervised
visitation and taught parenting and adult life skills to petitioner. She explained that petitioner had
not improved in her parenting and discipline of the children and, even more critically, denied
abuse and domestic violence in her most recent relationship with C.F. Finally, petitioner’s
domestic violence counselor testified that petitioner was still dependent on C.F. and denied
domestic violence and abuse in their relationship.




       2
         This child is not at issue in this appeal. However, while it is unclear from the record
whether this child was born prior to the final dispositional hearing, we remind the DHHR of its
statutory duty to “file or join in a petition . . . to terminate parental rights” when “the parental
rights of the parent to another child have been terminated involuntarily.” W. Va. Code § 49-4-
605(a)(3).



                                                  2
        During her testimony, petitioner again denied that any domestic violence occurred in her
relationship with C.F. Further, she testified that she ended her relationship with C.F., although
the circuit court heard evidence that C.F. was observed in the hallway outside of the courtroom
immediately before the hearing.

        Ultimately, the circuit court found that there was no reasonable likelihood that the
conditions of neglect and abuse could be substantially corrected in the near future because
petitioner continued to deny the circumstances which led to the filing of the petition. The court
found that termination of petitioner’s parental rights was necessary for the welfare of the
children. Accordingly, the circuit court denied petitioner’s motion for an improvement period
and terminated her parental rights to the children by its October 12, 2021, order. Petitioner now
appeals that order. 3

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period. According to petitioner, she presented clear
and convincing evidence that she was likely to fully participate in an improvement period.
Petitioner was compliant in services, had appropriate housing, was employed and testified that
she was no longer in a relationship with C.F. She argues that “[t]he biggest complaint against
[her] was that she continued to deny any domestic violence between her and [C.F.]” and
concedes that on cross-examination, she denied domestic abuse in her relationship. We find
petitioner is entitled to no relief on appeal.



       3
          The individual fathers’ parental rights were also terminated below. According to the
parties, the permanency plan for the children is adoption in their respective foster placements.




                                                 3
        In order to be granted a post-adjudicatory improvement period under West Virginia Code
§ 49-4-610(2)(B), the parent must first “demonstrate[], by clear and convincing evidence, that
the [parent] is likely to fully participate in the improvement period and the court further makes a
finding, on the record, of the terms of the improvement period.” “West Virginia law allows the
circuit court discretion in deciding whether to grant a parent an improvement period.” In re
M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015); see also In re Tonjia M., 212 W. Va.
443, 448, 573 S.E.2d 354, 359 (2002) (holding that a circuit court has the discretion to deny a
motion for an improvement period when no improvement is likely). Further, this Court has held
that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the
       perpetrator of said abuse and neglect, results in making the problem untreatable
       and in making an improvement period an exercise in futility at the child’s
       expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted).

        Critical to petitioner’s argument, the circuit court found that petitioner denied the
conditions of abuse and neglect, i.e., the domestic violence and abuse that the children disclosed.
Indeed, at every opportunity, petitioner denied that there was any domestic violence in the home
despite the children independently telling the DHHR worker that such domestic violence took
place in their presence. Therefore, the circuit court did not err in denying petitioner’s motion for
an improvement period. Granting an improvement period would have been an exercise in futility.

        Furthermore, we find no error in the circuit court’s termination of petitioner’s parental
rights. Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination is necessary for
the welfare of the child. West Virginia Code § 49-4-604(d) provides that there is no reasonable
likelihood that the conditions of neglect or abuse can be substantially corrected when the abusing
adult has “demonstrated an inadequate capacity to solve the problems of abuse or neglect on
their own or with help.” As set forth above, petitioner’s failure to acknowledge the conditions of
abuse and neglect leaves no hope that she will improve those conditions. Petitioner does not
challenge the circuit court’s finding that there was no reasonable likelihood that the conditions
could be corrected in the near future, and we find no error in that finding upon our review.
Finally,

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

                                                 4
Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). The circuit court was well
within its discretion to terminate petitioner’s parental rights based on the findings below.
Accordingly, we find no error.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
October 12, 2021, order is hereby affirmed.

                                                                                     Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                              5